internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 9-plr-134892-02 date date in re legend trust trust trustors trustees independent_trustee daughter daughter date date date date date company a b c d dear plr-134892-02 this is in response to your letter dated date requesting on behalf of trustors an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make allocations of trustors’ generation-skipping_transfer gst tax exemptions to certain transfers to two irrevocable trusts a summary of the facts and representations submitted is as follows on date trustors formed trust for the benefit of daughter and the descendants of daughter and trust for the benefit of daughter and the descendants of daughter the terms of each trust are identical but for the designated beneficiaries article iii a of each trust provides that during the lifetime of the relevant daughter the trustees shall pay such sums from trust net_income to or for the benefit of that daughter or that daughter's descendants as the independent_trustee may authorize or direct for their health support care maintenance and or education provided that the well-being of the daughter shall be the independent’ trustee’s primary concern any net_income not distributed shall be added to principal article iii a of each trust provides that in addition to distributions of net_income the trustees shall pay to or apply for the benefit of the relevant daughter such sums from the principal of the trust as the independent_trustee may authorize or direct to provide for the that daughter's health maintenance care support and education article iii b of each trust provides the relevant daughter with an inter_vivos limited power to appoint any principal remaining at the daughter's death to a charity or charities and or to a member or members of the group composed of the descendants of either trustor and such descendant’s spouses no more than percent of the aggregate amount subject_to the power_of_appointment may be appointed to or for the benefit of persons or entities who are not descendants of trustors article iii b and c of each trust provides that if the power_of_appointment fails or is not exercised the unappointed trust estate shall be held for the benefit of and divided into as many equal shares as there are children of the relevant daughter then living and children of the daughter then deceased with living descendants one equal share shall be allocated to each living child and one equal share shall be allocated among the then living descendants of each deceased child by right of representation each allocated share shall be held in a separate trust for the benefit of such children or descendants if the daughter has no living children or descendants the unappointed portion of the trust estate shall be distributed to the then living descendants of either trustor by right of representation plr-134892-02 article iii c of each trust provides that the net_income of each trust established for the benefit of a descendant of the relevant daughter is to be distributed to that trust’s beneficiary in such amounts as the independent_trustee determines necessary or appropriate for that beneficiary’s health support maintenance and or education any income not distributed shall be added to principal article iii c of each trust provides that in addition to net_income the principal of each trust established for the benefit of a descendant of the relevant daughter may be distributed to the trust’s beneficiary in such amounts as the independent_trustee in his or her discretion deems necessary or appropriate for that beneficiary’s health support care maintenance and education article iii c of each trust provides that the one-third of the principal of each trust established for the benefit of a descendant of the relevant daughter shall be distributed to the beneficiary when the beneficiary attains age one third of the principal shall be distributed when the beneficiary attains age and the trust shall terminate and the remaining trust balance shall be distributed to the beneficiary when the beneficiary attains age article iii c of each trust provides that if a descendant dies before full distribution of his or her trust the principal and any undistributed accumulated income shall be allocated equally to one trust for each of the descendant’s then living descendants by right of representation and administered in accordance with articles iii c and if the descendant has no then living descendants the trust estate shall be distributed in equal shares to the beneficiary’s living siblings and the issue of any deceased sibling by right of representation if the descendant has no living siblings and no deceased siblings with then living issue the trust estate shall be distributed to the relevant daughter’s then living descendants or if the daughter has no living descendants to the then living descendants of either trustor by right of representation article iv section j of each trust provides that notwithstanding anything herein to the contrary no trust created under the trust shall continue for a period longer than years after the death of the last survivor of the descendants of the trustors alive on the date on which the agreement governing the trust was executed if a_trust created under the trust is then in existence it shall immediately terminate and the principal and any accumulated income of shall be distributed to the income_beneficiary the initial trustees of trust and trust are trustors and independent_trustee daughter and daughter become co-trustees of their respective trusts at such time as both trustors become unable to serve as trustee the daughter attains age or at such earlier time determined by trustors after a daughter serves as co-trustee for three years the daughter shall become the sole trustee of her trust on date each trustor transferred a shares of company stock to trust i and to plr-134892-02 trust trustors had owned the stock as community_property trustors retained an accountant to prepare their federal and state tax returns for the date year mentioning verbally to the accountant the date transfers of stock to the trusts although the accountant prepared a request for an extension of time to file a united_states gift and generation-skipping_transfer_tax returns form_709 for one of trustors and prepared and presented their state and federal_income_tax returns for that year to trustors for signing the accountant inadvertently failed to prepare form sec_709 reporting trustors' date transfers to trust and trust the value of one share of company stock on date was dollar_figureb on date approximately one year and three months later each trustor transferred an additional c shares of company stock to trust and trust on date company became a publically traded company and the value of company's stock increased to approximately dollar_figured shortly thereafter trustors retained new counsel who discovered that no form sec_709 reporting the date transfers of stock to the trusts had been filed trustors' accountant thereafter prepared form sec_709 reporting each trustor’s date transfers of stock to trust and trust no allocations of trustors' gst exemptions to the date transfers was made on the returns on date trustors filed their date year form sec_709 late on date each trustor filed a form_709 reporting their date transfers of stock to trust and trust on each form_709 the amount of the relevant trustor's gst_exemption equal to the value of the company stock transferred on date to trust and trust was allocated to the transfers it has been represented that trustors have made no additional transfers to trust and trust and that each trustor has sufficient remaining gst_exemption available to apply to the date transfers of stock to the trusts such that trust and trust will each have a zero inclusion_ratio for gst tax purposes a ruling has been requested allowing trustors an extension of time under sec_2642 and sec_301_9100-3 to make a late gst_exemption allocation with respect to the date transfers of a shares of company stock to trust and trust effective as of date law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the plr-134892-02 applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 as in effect for the date year provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 as applicable during the year at issue sec_2642 provided that except as provided in sec_2642 if the allocation of the gst_exemption to any property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 deemed allocations to certain lifetime direct skips - a the value of such property for purposes of determining the inclusion_ratio shall be its value for purposes of chapter and b such allocation shall be effective on and after the date of such transfer sec_2642 enacted on date provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2624 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by plr-134892-02 statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore each trustor is granted an extension of time of sixty days from the date of this letter to allocate his or her available gst_exemption to the transfers of company stock to trust and trust on date the allocations once made will be effective as of date the date of the transfers to the trusts the value of company stock as of date will be used in determining the amount of each trustor’s gst_exemption to be allocated to the transfers to each trust the allocation for each trustor should be made on a separate supplemental form_709 for the date year and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental form_709 two copies are enclosed for this purpose plr-134892-02 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayers sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes two copies of this letter
